Citation Nr: 0523457	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-13 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the veteran's claim for 
service connection for PTSD.  Thereafter, in November 
2004, the Board REMANDED the case for additional 
development.  That development has been completed and the 
case has been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed 
in this decision has been obtained; the RO has notified 
the veteran of the evidence needed to substantiate the 
claim and obtained all relevant evidence designated by 
him.

2.  The evidence of record reflects that the veteran 
engaged in combat with the enemy while on active duty in 
Vietnam. 

3.  The overwhelming preponderance of the competent 
evidence, to include reports of the two most recent VA 
psychiatric examinations performed by different 
psychiatrists, is against a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the RO decision, the November 2004 Board remand, the 
Statement of the Case, and Supplemental Statements of the 
Case issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, correspondence from the RO sent to the 
veteran, to include the October 2002, March 2004 and June 
2005 letters, specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought 
and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  That 
is, the veteran was notified and aware of the evidence 
needed to substantiate his claim for service connection 
for PTSD and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
October 2002, March 2004 and June 2005 letters, satisfied 
the notice requirements by: (1) informing the appellant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informing the 
appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to 
the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he 
was informed that it was his responsibility to ensure that 
VA received any evidence not in the possession of the 
Federal government; this would necessarily include 
submitting any relevant evidence in his possession.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  The veteran was 
informed of the implementation of the VCAA prior to the 
issuance of the March 2002 RO decision that is the subject 
of this appeal.  Additionally, the Board finds that prior 
to the March 2002 RO decision and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that 
would substantiate his claim.  Thus, the Board finds that 
the veteran received VCAA notice at the required time in 
this case.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant post-
service medical records.  The veteran has not made the RO 
or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination opinions obtained by 
the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  See 38 C.F.R. § 5103A(d).  The 
relevant post-service medical evidence includes reports of 
two VA psychiatric examinations performed in recent years, 
the latter by a different psychiatrist specifically 
ordered by the Board in a remand, and both examinations 
unequivocally ruled out a current diagnosis of PTSD.  
Under these circumstances, there is no further duty to 
provide another examination or medical opinion.  Id.  The 
Board finds that all obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to his claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The evidence of record reflects that the veteran engaged 
in combat with the enemy. Specifically, communications 
from the Department of the Navy Review Boards Agency, 
dated in December 2003, reflect that the veteran's records 
have been administratively corrected and he has been 
authorized to receive the Vietnam Service Medal with 2 
bronze service stars and the Combat Infantryman Badge.  
The veteran's Form DD 214 and service personnel records 
demonstrate that he served in the Republic of Vietnam from 
March 1972 to January 1973. 

VA outpatient treatment records showed that, in October 
1999, the veteran had a positive PTSD screening but he did 
not follow up with the mental health clinic. Records from 
the Vet Center included a November 1999 intake assessment 
of alcoholism, depression/anxiety over money, and marital 
conflict.  Subsequent treatment records indicated that he 
reported keeping multiple weapons in the home and quitting 
several jobs in the past.  He also related a significant 
history of drug abuse.  He denied experiencing depression 
or nightmares.  A March 2002 treatment summary included a 
diagnosis of rule out PTSD and a statement from the 
examiner that the veteran's presentation was consistent 
with symptoms of PTSD with depressive symptoms, but the 
veteran had not completed the intake history/assessment.

During his August 2003 personal hearing before a hearing 
officer at the RO, the veteran testified that he was 
exposed to combat during his service in Vietnam and that 
the most stressful incidents were the loss of a fellow 
service member whom he considered to be his best friend in 
service, along with seeing the combat wounded at a 
military hospital.  He testified that he did not know of 
the death of his friend until recently, when he was 
informed by his representative.  The veteran also 
testified that he could not sleep without a loaded weapon 
on the headboard and the doors locked.   

A post-service VA PTSD examination report dated in 
November 2003 showed that the veteran's claims file, to 
include his VA and Vet Center treatment records as well as 
the report of social and industrial survey, were reviewed 
by the examiner.  The veteran reported not having much 
close contact with other people.  He reported startled 
responses and hypervigilance.  He had been married for 21 
years.  He had held his current employment for four years.  
The veteran stated that he enjoyed his job as it provided 
him with the right amount of isolation.  He related being 
good friends with his boss who was also a Vietnam veteran, 
but he complained of difficulties with other employees.  
He reported a history of drug and alcohol abuse, to 
include heroin, speed and marihuana, dating back to 
Vietnam.  The veteran also reported a history of drunk and 
disorderly conduct, as well as legal problems for driving 
under the influence (DUI), following discharge from 
service.  

The examiner observed that the veteran was cooperative, 
pleasant and well-groomed.  He noted that the veteran's 
thoughts were logical, sequential and goal oriented.  
There was no evidence of significant impairment of memory 
or concentration.  He denied experiencing hallucinations 
or delusions when he was substance free.  The veteran 
never had flash backs of traumatic experiences.  His mood 
was described as a bit depressed.  Affect was variable and 
appropriate to expressed thought content.  The examiner 
noted the veteran's stressors of combat exposure, seeing 
combat wounded in the military hospital, and the death of 
his best friend.  The examiner diagnosed alcohol 
dependence and a personality disorder, not otherwise 
specified, with antisocial traits.  He was assigned a 
Global Assessment of Functioning (GAF) score of 60.  

A VA PTSD screening of the veteran conducted in June 2004 
was negative.  

Thereafter, pursuant to a Board remand, the veteran 
underwent another VA psychiatric examination in March 
2005, performed by a different psychiatrist as ordered by 
the Board.  The examiner observed that the veteran's 
speech was normal in tone, rate and volume.  His mood was 
euthymic.  His affect was full range and his thought 
process was negative for any gross evidence of psychosis.  
There were no hallucinations.  The examiner also noted 
that the veteran did not have a history of flashbacks, 
intrusive thoughts or nightmares.  He reported socially 
isolative behavior.  The psychiatrist opined that his 
social isolation was not related to war trauma and that 
the examination of the veteran did not reveal clinically, 
in any sense, that he had PTSD.  The diagnoses were 
recorded as follows: Axis I, no psychiatric diagnosis; 
Axis II, a personality disorder, not otherwise specified, 
with narcissistic and antisocial features, and: Axis III, 
binge alcohol abuse.  A GAF score of 70 was assigned.  The 
psychiatrist added that she reviewed the claims file in 
preparation for the examination. 

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition to the general rules of service connection 
noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  38 C.F.R. § 4.125(a) requires that diagnoses 
of mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate 
the diagnosis.  

The provisions of 38 U.S.C.A. § 1154(b) provide that in 
the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the provisions of 38 U.S.C.A. § 
1154(b) are only applicable in cases where a veteran is 
shown to have actually served in combat with the enemy.  
For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an 
injury or disease, Section 1154(b) requires that the 
veteran have actually participated in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of 
the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   

Analysis

The Board notes that the record reveals that the veteran 
served in Vietnam from March 1972 to January 1973, and 
engaged in combat with the enemy.  Combat with the enemy 
is, by law, always of sufficient intensity to cause PTSD.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Accordingly, the 
Board concludes that the veteran's claimed in-service 
combat-related stressors are established.

In support of his claim for service connection for PTSD, 
the veteran testified in August 2003, and the post-service 
medical records reflect, that he kept multiple weapons in 
the house, had a history of quitting jobs, he was 
hypervigilant, socially isolated and easily startled.  He 
also related a significant history of drug abuse.  
Although a VA outpatient treatment report showed that in 
October 1999, the veteran had a positive PTSD screening, 
there is no evidence of follow-up treatment.  
Additionally, despite a March 2002 treatment summary that 
includes a diagnosis of rule out PTSD and a statement from 
the examiner that the veteran's presentation was 
consistent with symptoms of PTSD with depression, the 
veteran had not completed the intake history/assessment.  
While there is medical evidence of PTSD, is of diminished 
probative value at this stage because it is apparent that 
the evaluation was not complete; the diagnosis was  not 
based on a through examination or treatment of the 
veteran.  Moreover, other post-service medical records are 
negative for a diagnosis of PTSD.  Diagnoses recorded 
include a November 1999 intake assessment of alcoholism, 
depression/anxiety over money, and marital conflict. 

Following a review of the claims file, and examination of 
the veteran, a VA psychiatrist opined in November 2003, 
that the veteran did not satisfy the DSM-IV criteria for 
PTSD.  The veteran was diagnosed with alcohol dependence 
and a personality disorder, not otherwise specified, with 
antisocial traits.  The Board parenthetically notes that 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2004); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. 
Principi, 3 Vet. App. 439 (1992).

Notwithstanding the November 2003 psychiatric examination 
noted above, which was thorough in nature, to include a 
review of all of the relevant medical evidence in the 
claims file and unequivocally ruled out a current 
diagnosis of PTSD, following the Board's initial review of 
the record, and considering his history of combat duty, 
the case was remanded for another VA psychiatric 
examination to be performed by a psychiatrist who had not 
previously examined the veteran.  Such an evaluation was 
accomplished.  Following an independent review of the 
relevant medical evidence and a thorough psychiatric 
examination, the March 2005 VA psychiatrist also 
determined that the veteran did not meet the diagnostic 
criteria for PTSD.  She opined that the examination of the 
veteran did not reveal clinically, in any sense, that he 
had PTSD.  The only diagnoses were a personality disorder, 
not otherwise specified, with narcissistic and antisocial 
features, and a history of binge alcohol abuse, consistent 
with the prior examination.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a 
disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a 
current disability exists).  The elements for service 
connection for PTSD include medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a).  38 
C.F.R. § 3.304(f).  In this case, the Board finds that the 
overwhelming preponderance of the competent evidence, to 
include reports of the two most recent VA psychiatric 
examinations performed by different psychiatrists, is 
against a current diagnosis of PTSD.  Accordingly, service 
connection for claimed PTSD is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).  

As the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, the 
benefit of the doubt doctrine is not for application.  See 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


